Citation Nr: 1647958	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-25 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected PTSD.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for right eye hemifacial spasm, blepharospasm, claimed as twitching and numbness.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1987 to May 1991.  From December 1990 to April 1991 he served in Southwest Asia.

This case initially came to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision the RO refused the Veteran's request to reopen previously denied claims for service connection for headaches, for right eye hemifacial spasm or blepharospasm and for a sleep disorder.  The Veteran appealed the RO's denial of his claims.

In February 2014, the Board determined that new and material evidence had been received to reopen all three of the claims.  Proceeding to address the sleep disorder claim on its merits, the Board issued a decision denying service connection for a sleep disorder and remanded the right eye spasm and headaches claims for further development.  

In May 2015, after further appellate proceedings, the United States Court of Appeals for Veterans Claims partially vacated the Board's February 2014 decision.  In a footnote to the decision, the Court noted that its decision did not disturb the Board's ruling that new and material evidence had been received to reopen the sleep disorder, right eye spasm and headaches claims.  The Court found that the Board erred by failing to adequately explain its reliance on a November 2013 medical opinion concerning the probability that sleep apnea was aggravated by the Veteran's service-connected PTSD.  

The Court remanded the sleep disorder claim to the Board, and the Board remanded the issue back to the Agency of Original Jurisdiction (AOJ) in October 2015.  On remand, the AOJ was instructed to obtain a new medical opinion on the probability of a relationship between the Veteran's currently diagnosed sleep disorder and military service.  While the Court was reviewing the sleep disorder claim, the right eye spasm and headaches claims were the subject of further development before the AOJ.  After arranging new examinations and obtaining new reports, the AOJ issued two statements of the case in February 2016.  One statement of the case denied service connection for spasms and headaches while the other denied the more recently remanded sleep disorder claim.  The AOJ then certified all three issues back to the Board.

During earlier proceedings, this appeal included several issues which have since been resolved.  These include the Veteran's claims for service connection for fibromyalgia and irritable bowel syndrome, which have been granted by the AOJ and a claim for a total disability rating based on individual unemployability, which the Veteran withdrew.  In the vacated February 2014 decision, the Board also decided that a reduction in the disability rating assigned to the Veteran's PTSD was proper.  That ruling was vacated and remanded by the Court with instructions to restore the Veteran's pre-reduction 70 percent rating for PTSD.  The Board complied with this order in its October 2015 decision and remand.   
 
The issue of entitlement to service connection for right eye hemifacial spasm, blepharospasm, claimed as twitching and numbness, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's current sleep apnea was not incurred or aggravated in service; nor was it caused or aggravated by any of his service-connected disabilities, including PTSD.

2. The appellant is a Persian Gulf Veteran who has a "qualifying chronic disability" manifested by headaches.



CONCLUSIONS OF LAW

1. The criteria for service connection for a sleep disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

2. The criteria for service connection for a disability manifested by headaches have been met.  38 U.S.C.A. § 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the claim for service connection for a disability manifested by headaches, further discussion of the VCAA with regard to these claims is unnecessary.  As to the remaining claims decided today, the Board finds that VA has satisfied its duties to notify and assist.

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated June 2009, the RO notified him of all the other elements necessary to establish his claim.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

The RO arranged for an examination of the Veteran for his claimed sleep disorder in August 2012 and obtained an opinion from the examiner in November 2013 on the nature and etiology of his diagnosed obstructive sleep apnea.  For the reasons suggested by the Court in its May 2015 decision, the rationale of the November 2013 medical opinion was inadequate to support the examiner's conclusion that PTSD neither caused nor aggravated the Veteran's sleep apnea.  Accordingly, the Board remanded the case in December 2015 with instructions to obtain a new medical opinion. The AOJ obtained the requested addendum in February 2016.

The Board has carefully reviewed the February 2016 addendum opinion and finds that, together with the previous examination reports, the opinion provided the information requested in the Board's prior remand instructions and is adequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As the Veteran has not identified additional evidence pertinent to the claim and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


II. Analysis

Service Connection for a Sleep Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

As a Veteran of the Persian Gulf War, the Veteran's claims also potentially implicate special provisions permitting payment of service-connected disability compensation for "undiagnosed illness" or "medically explained chronic multisymptom illnesses."  38 C.F.R. § 3.317.

Compensation may be paid to a Persian Gulf veteran who exhibits "objective indications of a qualifying chronic disability" that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2016, following such service, and such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. Reg. 242, 75,669-72 (Dec. 18, 2006).

The Veteran applied for service connection for a sleep disorder in September 2008.  In support of his claim, he wrote that he snored and that he constantly felt tired.  In his notice of disagreement he claimed that his sleep disorder was related to his service-connected PTSD.  

There is no mention of sleep disturbance in the Veteran's service treatment records.  At the time of his April 1986 enlistment examination, the Veteran denied frequent trouble sleeping.  In March 1991, shortly before his discharge from active duty, the Veteran also denied frequent trouble sleeping.  

The Veteran's post-service medical record do, however, indicate treatment for sleep disturbance.  Due to his PTSD, he reported frequent nightmares which caused him to wake up.  A VA neurology note dated March 2010 indicates sleep apnea.  

Pursuant to its duty to assist, the AOJ arranged an examination of the Veteran in August 2012.  He told the examiner that he snored and experienced daytime fatigue.  Although unable to say specifically when his symptoms began, he told the examiner that they "probably" began during service.  The examiner diagnosed obstructive sleep apnea and identified June 2010 as the initial date of diagnosis.  But he wrote that it was impossible to determine whether the condition began in service without speculating.  

The AOJ obtained an addendum opinion from the same examiner in November 2013.  The examiner was asked his opinion on whether sleep apnea was caused or aggravated by PTSD.  After reviewing the records, the examiner concluded that the Veteran's sleep apnea was not the result of PTSD.  

To explain his opinion, the examiner indicated that sleep apnea is not a disease.  It is "a condition with clear and specific etiology and diagnosis."  He described two types of sleep apnea: 1) central sleep apnea; and 2) obstructive sleep apnea.  Central sleep apnea is caused by the failure of the brain to send appropriate signals to the muscles which control breathing.  Risk factors for central sleep apnea include male gender, being older, heart disorder, stroke and brain tumor.  Obstructive sleep apnea (the Veteran's diagnosis) occurs when muscles in the throat relax, obstructing respiration.  Risk factors for obstructive sleep apnea, the examiner explained, include obesity, a neck circumference greater than 18 inches, narrowed airway, male gender, being older, use of alcohol, sedatives and nasal congestion.  

According to the examiner, the environmental hazards associated with service in Southwest Asia did not increase the risk of sleep apnea.  On the issue of aggravation, the examiner wrote that PTSD did not aggravate the Veteran's sleep apnea beyond its normal progression.  He acknowledged that PTSD causes nightmares and sleeplessness, which may work in combination with sleep apnea to produce more fatigue, "but it does not worsen the severity of the Veteran's sleep apnea."  

The examiner acknowledged that both sleep apnea and PTSD can cause fatigue.  "The two conditions can work together to produce more fatigue than either would produce separately.  So in that sense, one could make a case that there is an aggravation of the sleep apnea."  The examiner wrote that it would be speculative to assume that the Veteran's sleep apnea has been aggravated by PTSD.  

As the Court noted, there is a contradiction between the conclusion of the November 2013 medical opinion on secondary aggravation ("The veteran's PTSD does not aggravate his sleep apnea beyond a normal progression.") and a significant part of the examiner's rationale ("The two conditions can work together to produce more fatigue than either would produce separately.  So in that sense, one could make a case that there is an aggravation of the sleep apnea.")  Thus it was necessary to obtain a new opinion to clarify the issue of secondary aggravation of sleep apnea due to PTSD.  

The AOJ obtained the requested addendum opinion from a VA physician in February 2016.  The physician reviewed the claims file and concluded that it was less likely than not that sleep apnea was caused or aggravated by PTSD.  

The physician did not expressly state an opinion on whether sleep apnea had its onset during active duty service or was otherwise related to service.  But the first part of the "rationale" section of the opinion clearly suggests a negative answer to this question.  The examiner noted the absence of any complaints of sleep disturbance in the service treatment records and a comparison of medical records indicating that the Veteran gained between 50 and 75 pounds between his May 1991 discharge from service and his initial diagnosis with sleep apnea in June 2010.  

On the issue of secondary aggravation, the examiner noted "a statistical ASSOCIATION of increased rates of [obstructive sleep apnea] among PTSD patients, including the 3 medical articles cited by veterans in their claims guided by their services officers." (emphasis in original).  But after searching the generally accepted pulmonary, neurology and sleep medicine literature, the examiner wrote that he could locate no recognition of "any physiologic mechanism by which PTSD CAUSES OR AGGRAVATES [obstructive sleep apnea].  Although they both involve disorders of brain function, the [obstructive sleep apnea] altered respiratory control of breathing and pharyngeal muscles function during sleep are totally unrelated to mood-control brain centers.  Both conditions do have overlapping symptoms (poor/unrefreshing sleep, fatigue, daytimes neurocognitive impairment), but NO causal linkages." (emphasis in original).  In the physician's opinion, the Veteran's sleep apnea was more likely related to his male sex, advancing years, hereditary factors and major weight gain since his discharge from active duty.

Although the sleep apnea diagnosis satisfies the current disability requirement of the Veteran's claim, see Fagan, 573 F.3d at 1287, the preponderance of the evidence weighs against the conclusion that sleep apnea had its onset in service or is otherwise related to any in-service disease, injury or event.

Before reaching this conclusion, the Board has considered the Veteran's statement that snoring and daytime fatigue "probably" began in active duty.  
The Board finds that this assertion is not credible and is not entitled to significant probative weight.  In addressing lay evidence, the Board must consider both the veteran's competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).
As a general matter, a layperson such as the Veteran is not capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus and lay evidence has been found to be competent with respect to medical facts with "unique and readily identifiable features" that are "capable of lay observation."  See e.g. Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (dislocated shoulder).

The Veteran is competent to provide statements as to when observable symptoms such as daytime fatigue began and how long they continued.  But his use of the term "probably" indicates some degree of uncertainty.  More importantly, the credibility of this assertion is undermined by inconsistencies in the record.  On his report of medical history at the time of his separation from service, the Veteran expressly denied having any history of frequent trouble sleeping.  Moreover, the Veteran's spouse attested during VA treatment in March 2010 that the Veteran slept poorly and snored a lot at that time, and she also stated that the Veteran was not demonstrating such symptoms as recently as two years before.  This evidence suggests that the Veteran's sleep apnea symptoms first arose sometime in 2008.  

On the issue of direct service connection, both the November 2013 and February 2016 medical opinions indicated that it was less likely than not that sleep apnea began in service, because weight-gain and advancing age were more likely to have caused the condition.  On the issue of direct service connection, both opinions were provided by knowledgeable experts who thoroughly explained their conclusions.  Consistent with those reports, the Board finds that the Veteran did not develop sleep apnea in service or for many years after his discharge from active duty.  Again, the November 2013 medical opinion on secondary service connection and, especially, on secondary aggravation, was inadequate due to contradictions in the examiner's rationale which have been described already.  On the issue of secondary service connection, the Board places no reliance on the November 2013 opinion.  

The Board has considered the arguments and written submissions of the Veteran and his attorney, including articles documenting a statistical association between sleep apnea and PTSD.  Some of these articles were very general.  The Veteran's attorney cited one interesting case study about a PTSD patient who reported a dramatic improvement in PTSD symptoms after he started treating his sleep apnea with a continuous positive airway pressure (CPAP) device.  Nevertheless, on the issue of secondary service connection, the Board finds that the most credible and persuasive evidence is the February 2016 medical opinion.  The physician's opinion included an explanation of his familiarity with the studies and he clearly indicated that neither causation nor aggravation was supported by the literature in the most relevant medical specialties (pulmonary, neurology and sleep medicine).

Medical and academic treatises can certainly be useful in developing opinions on issues of service connection.  But the articles provided by the Veteran's attorney do not discuss the individual Veteran's symptoms.  Cf. Herlehy v. Brown Cf., 4 Vet. App. 122, 123 (1993) (in general, medical opinions directed at specific patients are more probative than medical treatises).  Moreover, the Veteran has not claimed that his particular PTSD symptoms improved dramatically as a result of CPAP treatment.  His August 2009 VA PTSD examination report (before his diagnosis of sleep apnea) indicates a global assessment of functioning score (GAF) of 65.  His May 2012 VA PTSD examination report (after diagnosis and treatment for sleep apnea) indicates a GAF of 64.  

The Board agrees with the February 2016 medical opinion that the evidence shows only an association between PTSD and sleep apnea which is best explained by the fact that both PTSD and sleep apnea cause overlapping symptoms - specifically, both make it difficult to sleep.  The VA examiner's statement that the brain functions which cause PTSD (mood-control brain centers) and sleep apnea (respiratory control of breathing and pharyngeal muscles) "are totally unrelated . . ." further supports this conclusion.  

Because the Veteran's symptoms of sleep disturbances have been attributed to a known clinical diagnosis (obstructive sleep apnea), he is not entitled to service connection for a sleep disorder on a presumptive basis due to his service as a Persian Gulf Veteran under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that his current sleep apnea is the result of any in-service disease injury or event - and similarly weighs against a finding that his current sleep apnea was caused or aggravated by PTSD - the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.

Service Connection for Headaches

The Veteran seeks service connection for a disability characterized by headaches.  He told a May 2010 VA neurological conditions examiner that the headaches began in 1992 or 1993.  According to a May 2010 VA examination report, his headaches lasted up to one hour and occurred one to three times per week.  The examiner concluded that "I believe he has an undiagnosed illness and the etiology cannot be determined without resort to mere speculation."  

Having served in Southwest Asia at the relevant time, the Veteran is potentially eligible for service connection for a "qualifying chronic disability" resulting from either an "undiagnosed illness" or a "medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms."  38 C.F.R. § 3.317(a)(2).  A medically unexplained chronic multisymptom illness is "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).
 
Although pain alone, without a diagnosed or identifiable underlying malady or condition, usually does not constitute a disability for which service connection may be granted, see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001), there is an exception to this general principle in cases involving Persian Gulf Veterans with qualifying chronic disabilities.  See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed.Cir.2014) ("[T]he plain language of [section] 1117 makes clear that pain . . . may establish an undiagnosed illness that causes a qualifying chronic disability.")

38 U.S.C.A. § 1117 "provides for entitlement to compensation on a presumptive basis to a Persian Gulf War veteran who complains of having an undiagnosed illness or illnesses that are 10% or more disabling during the presumption period established by the Secretary." Gutierrez v. Principi, 19 Vet. App. 1, 6 (2004).
 
To establish service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant "must present evidence that he or she is a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2006; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Id. at 7. The current version of the applicable regulation requires that the Veteran's qualifying chronic disability became manifest during service in Southwest Asia or "to a degree of 10 percent or more not later than December 31, 2016 . . ." 38 C.F.R. § 3.317(a)(1)(i) (2015).
 
In Gutierrez, the Board made a credibility determination that the claimant's subjective complaints of joint and muscle pain were entitled to no probative weight. The Board further found that the preponderance of the medical evidence failed to indicate that the claimed disabilities were related to active duty service and accordingly denied the claim.  On further appeal, the United States Court of Appeals for Veterans Claims vacated the Board's decision:
 
"In this case, however, evidence is not required 'specifically linking' Mr. Gutierrez's disabilities to his service or the Gulf War. . . . Congress has decided as a matter of policy, stemming at least in part from difficulty of proof, that, even though a Persian Gulf War veteran's symptoms may not at this time be attributed to a specific disease, the symptoms may nonetheless be related to conditions in the Southwest Asia theater of operations and, for that reason, are presumed to be service connected. . . . Thus, Mr. Gutierrez was not required to provide evidence linking his current conditions to events during service and the Board erred by imposing such a nexus requirement."  Gutierrez, 19 Vet. App. at 8 (citations omitted).

In February 2014, the Board found the May 2010 VA examiner's opinion inadequate because of the statement indicating that the examiner was unable to provide an opinion on the etiology of the Veteran's headaches without resort to speculation.  The Board remanded the headaches claim with instructions to provide an examination and opinion as to whether the Veteran's headaches were caused or aggravated by the Veteran's active duty service, including his potential exposure to environmental hazards in Southwest Asia, and also whether headaches were caused or aggravated by any of his service-connected disabilities, including PTSD, fibromyalgia, irritable bowel syndrome and tinnitus.

In December 2014, the Veteran was examined by a VA nurse practitioner, who noted the presence of chronic headaches.  The examiner described the date of diagnosis as "unknown."  According to the examiner's report, the Veteran's headaches had become worse in the most recent two years.  He told the examiner that he "gets at least 2 attacks daily and there are no days when he is headache free."  The duration of his headaches was usually between 45 minutes and 3-4 hours.  The examiner's report also indicated characteristic prostrating attacks of headache pain.  The examiner checked a box next to text indicating that characteristic prostrating attacks occurred once every month.  

In the examiner's opinion, headaches were unrelated to military service.  Relying on the absence of any complaints of headaches in the Veteran's service treatment records, the examiner found it less likely than not that the Veteran's headaches were incurred in military service.  The "rationale" section of her medical opinion contained a series of conclusory statements that there was no evidence that the Veteran's various service-connected disabilities caused the Veteran's headaches -
e.g. irritable bowel syndrome, tinnitus, fibromyalgia or PTSD.  

The AOJ sought an addendum opinion because the examiner did not offer an opinion as to whether headaches were related to the Veteran's exposure to environmental hazards during his service in Southwest Asia.  The requested addendum came from the physician who also provided the February 2016 addendum opinion on the etiology of the Veteran's sleep apnea.  

The physician wrote that it was less likely than not that the Veteran's diagnosed migraine headache condition was related to his exposure to environmental hazards.   In support of this conclusion, the physician stated that migraine headaches were noted in VA neurology and ophthalmology visits to a VA Medical Center in August and September 2006, indicating a 10 year interval between the Veteran's service in Southwest Asia and the appearance of headaches.  

According to the February 2016 addendum opinion, "This is an insufficient nexus to conceivably link the two causally.  It is more likely that [the Veteran's] migraine headaches condition is related to other unrecognized factors including possible genetic predisposition; migraine headaches in many individuals are idiopathic with no specific causal factors identified, so this is not unusual."  

Like the claimant in Gutierrez, the Veteran is a "Persian Gulf Veteran" as that term is defined in 38 C.F.R. § 3.317(e)(1), having served in the Southwest Asia theater of operations during the Persian Gulf War.  The May 2010 VA examination report and the February 2016 addendum opinion both indicate a chronic disability characterized by headaches which was not attributed to any known clinical diagnosis.  

The extent to which any of the medical evidence provides "objective" findings of a disability characterized by headaches is unclear.  38 C.F.R. § 3.317(a)(2)(ii), however, provides that the terms "objective indications of a chronic disability" include "both 'signs' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification."  Subsection (b) of the regulation expressly lists headache as an example of the signs or symptoms of undiagnosed illness or medically unexplained chronic multisymptom illnesses.  

The Board therefore finds that the medical evidence establishes the existence of a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317 - specifically, a disability characterized by headaches which has not been attributed to any known clinical diagnosis.  Moreover, the presence of a qualifying chronic disability manifested to a degree of 10 percent or more was established in December 2014 (the date of the most recent headaches examination) which was prior to the expiration of the current presumption period established by the Secretary (December 31, 2016). See 38 C.F.R. § 3.317(a)(1)(i).  The examiner confirmed that characteristic prostrating attacks occurred once every month.  This evidence satisfies the relevant criteria for a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
 
The Board has reviewed the opinions of two medical experts who have diagnosed a chronic disability characterized by headaches and have indicated that they cannot attribute the headaches to a specific cause.  To remand for a further opinion would be inconsistent with the Board's duty to avoid development which can have no purpose but to obtain evidence against the Veteran.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Moreover, the physician's emphasis on an interval of 10 years between service in Southwest Asia and the appearance of headaches ignored the Veteran's statements that his headaches began in 1992 or 1993 and is inconsistent with the presumptive period in the text of 38 C.F.R. § 3.317 ("[a qualifying disability which] [b]ecame manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016.")  (emphasis added).
 
For these reasons, the Veteran is entitled to service connection for a chronic disability manifested by headaches on a presumptive basis.  Because the statutory presumption of 38 U.S.C.A. § 1117 relieves the Veteran of the usual need to provide evidence linking his current conditions to events in service, the Board must grant his claim notwithstanding the unfavorable nexus opinions received by the AOJ in December 2014 and February 2016.  See Gutierrez, 19 Vet. App. at 8.
ORDER

Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected PTSD, is denied.

Entitlement to service connection for headaches is granted.


REMAND

Unfortunately, the Board does not have sufficient information to decide the Veteran's claim for service connection for right eye hemifacial spasm and blepharospasm.  The Veteran has claimed that this condition is the result of exposure to environmental hazards in Southwest Asia and as a secondary result of his service-connected PTSD.  The record also indicates that presumptive service connection for a qualifying chronic disability could potentially be available under 38 C.F.R. § 3.317.

According to VA treatment records dated July 2006, the Veteran had facial spasms which began sometime in 1996.  The "objective" findings section of an August 2007 VA primary care progress note indicate the presence of "Right eye spasm."  

The Veteran told the May 2010 VA neurological conditions examiner that his right-sided facial spasms became less frequent and had been replaced by numbness of the right eye and cheek.  He explained that right-eye spasms occurred only a few times a day, but before they were constant.  No spasms were apparent during the physical examination, but the examiner indicated decreased sensation to touch and pinprick of the right eye and cheek.  As in the case of the Veteran's headaches, the May 2010 examiner wrote that the Veteran had an undiagnosed illness and that the etiology of the spasms could not be determined without speculation.

In February 2014, the Board remanded for an examination.  On remand, the AOJ arranged a cranial nerves examination in December 2014.  The results were completely normal.  No cranial nerve condition was diagnosed.  Muscle strength testing in all cranial nerves was normal and the examiner noted no other pertinent findings.  

A VA eye examination also took place on December 2014.  The examiner noted normal visual acuity in both eyes.  There were no visual field defects and no scarring or disfigurement.  In a note which is available in the Veteran's Virtual VA electronic claims file, the December 2014 eye examiner opined that "due to the neurological nature of blepharospasm, both this and associated R 7th nerve conditions are unlikely to be related to exposure to environmental hazards for this [patient]."  The note also indicates that "most cases of blepharospasm remain idiopathic in nature . . ."  In its February 2016 statement of the case, the AOJ denied service connection for hemifacial spasm and blepharospasm of the right eye on the grounds that the Veteran did not have a current disability.  

The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement of a claim for service connection, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Even if the Veteran's spasms resolved before December 2014, he could potentially be eligible for service connection for right eye spasms he experienced after September 29, 2008 (the day VA received his claim).  

The Veteran's right eye claim will be remanded to obtain an opinion on the nature and etiology of the right eye spasms noted in the VA treatment records prior to December 2014.  In order to determine whether the Veteran is eligible for presumptive service connection for undiagnosed illness under 38 C.F.R. § 3.317, the opinion should also attempt to determine whether those right eye spasms can be attributed to any known medical diagnosis and whether they became manifested to a degree of 10 percent or more not later than December 31, 2016.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since January 2016.

2. Forward the claims file, including previous examination reports and a copy of this remand, to a qualified person for preparation of a medical opinion on the nature and etiology of the Veteran's claimed spasms of the right eye.  If a new examination is needed before the requested opinion can be prepared, a new examination should be arranged.  The examiner is asked to address the following:

(a) Does the Veteran have a diagnosable current disability manifesting in right eye spasms or numbness?  For the purpose of this claim for disability benefits, the examiner is advised that a current disability is any disability which existed when the Veteran filed his claim (September 29, 2008) or at any time during the pendency of the claim.  

(b) If the Veteran has a diagnosable disability manifesting in eye spasms or numbness, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in or is in any way related to his military service? 

(c) If the Veteran does not have a diagnosable disability manifesting in eye spasms or numbness, please detail the symptoms the Veteran complains of (e.g., pain) and specifically note if there are objective indications of chronic disability (to include due to undiagnosed illness).  If the Veteran does not have a diagnosable condition, please indicate whether, based on a review of the record, this undiagnosed disability manifested to a degree of 10 percent or more prior to December 31, 2016.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A complete rationale should be provided for all opinions offered by the examiner.  If the examiner cannot offer any opinion without resorting to speculation, he or she should explain why an opinion cannot be offered and what additional information would be necessary before an opinion could be offered.

3. The AOJ must ensure that the addendum opinion complies with these instructions. If the report is insufficient, the AOJ should return the examiner's report for any necessary corrective action.

4. After the above development is complete, to the extent possible, the AOJ should readjudicate the issues on appeal.  If any requested benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


